Name: Commission Regulation (EEC) No 3108/90 of 26 October 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 90 Official Journal of the European Communities No L 296/41 COMMISSION REGULATION (EEC) No 3108/90 of 26 October 1990 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 2458/90 (2), as amended by Regulation (EEC) No 2741 /90 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2458/90 to the quota Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 231 , 25 . 8 . 1990, p. 9. 0 OJ No L 264, 27. 9. 1990, p. 18 . No L 296/42 Official Journal of the European Communities 27. 10. 90 ANNEX to the Commission Regulation of 26 October 1990 fixing die import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 45 from 5 to 11 November 1990 Week No 46 from 12 to 18 November 1990 Week No 47 from 19 to 25 November 1990 Week No 48 from 26 November to 2 December 1990 0204 3000 138,153 142383 146,613 150,850 0204 41 00 138,153 142383 146,613 150,850 02044210 96,707 99,668 102,629 105,595 0204 42 30 151,968 156,621 161,274 165,935 0204 42 50 179,599 185,098 190,597 196,105 0204 42 90 179,599 185,098 190,597 196,105 0204 43 00 251,438 259,137 266,836 274,547 0204 50 51 138,153 142383 146,613 150,850 0204 50 53 96,707 99,668 102,629 105,595 0204 50 55 151,968 156,621 161,274 165,935 0204 50 59 179,599 185,098 190,597 196,105 0204 50 71 179,599 185,098 190397 196,105 0204 50 79 251,438 259,137 266,836 274,547 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .